Citation Nr: 9915443	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  94-17 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), prior to November 15, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to January 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A 
hearing was held before a hearing officer at the RO in 
November 1993, and the hearing officer's decision was entered 
in January 1994.  

The appeal was last before the Board in October 1996, at 
which time it was remanded for further development.  
Following completion of the requested development, the RO, in 
a Supplemental Statement of the Case mailed to the veteran in 
December 1998, continued to deny the issue on appeal.  

Thereafter, the appeal was returned to the Board.

Included as an issue on appeal when this case was last before 
the Board in October 1996 was the issue of entitlement to an 
increased rating for PTSD, then evaluated as 70 percent 
disabling, from November 15, 1994.  However, in a rating 
decision entered in December 1998, the RO increased the 
rating for the veteran's PTSD to 100 percent disabling, 
effective November 15, 1994.  Therefore, the issue of 
entitlement to an increased rating for PTSD, evaluated as 70 
percent disabling, is no longer before the Board and the 
present appeal is limited to consideration of the issue 
stated on the title page.


FINDING OF FACT

The manifestations of the veteran's service-connected PTSD, 
prior to November 15, 1994, included complaint of 
experiencing frequent dreams related to Vietnam, with 
rational speech, blunted affect and fair judgment; overall 
incapacitation due to PTSD, prior to November 15, 1994, was 
not more than considerable.

CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD, 
prior to November 15, 1994, have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7, and Part 4, 
Diagnostic Code 9411, as promulgated in 38 C.F.R. § 4.132 (in 
effect through November 6, 1996) and 38 C.F.R. § 4.130 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that this claim is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for PTSD, for which the RO, 
through November 14, 1994, has assigned a 50 percent rating 
under Diagnostic Code 9411 of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1998), and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected PTSD.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to such disability.  

Pursuant to Diagnostic Code 9411 (1995), the evaluation of 
the veteran's service-connected PTSD turns on the severity of 
his overall social and industrial impairment.  A 50 percent 
rating is warranted where such impairment is of 
"considerable" severity; a rating of 70 percent is 
warranted where such impairment is "severe".  

In addition, effective November 7, 1996, VA has revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  See 61 Fed. Reg. 52, 695 (1996).  Pursuant to 
the corresponding revised schedular criteria, a 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

Regarding his claim for a rating for PTSD in excess of 50 
percent, prior to November 15, 1994, the veteran asserts 
that, as of that time, he regularly experienced dreams 
related to combat situations in Vietnam.  He also avers that 
he was then unable to work owing to impairment associable 
with his service-connected PTSD, in support of which 
contention he indicates that he had previously been awarded 
Social Security Administration (SSA) benefits based on 
disability.  In this regard, when the veteran was examined by 
VA in September 1992, he elaborated that his dreams 
pertaining to Vietnam increased if he watched any movies 
involving Vietnam.  He indicated that he had only "had odd 
jobs" from the early 1980's until the late 1980's and that 
he had been married three times.  The pertinent examination 
diagnosis was PTSD, and the examiner commented that the 
veteran's PTSD occasioned "moderately severe[]" overall 
impairment.

A report pertaining to the veteran's psychiatric evaluation 
by VA in October 1993 (in conjunction with an overall 
comprehensive examination) reflects that he was at that time 
free of delusions and hallucinations; his judgment and 
insight were each described as being "fair"; his affect was 
described as being "blunted", and his speech was noted to 
be "slow, but rational".

Also of record is the transcript pertaining to a personal 
hearing, addressed in pertinent part below, afforded the 
veteran in November 1993.  

In considering the veteran's claim for a rating for PTSD in 
excess of 50 percent, prior to November 15, 1994, the Board 
is of the opinion, in light of the reasoning advanced 
hereinbelow, that an increased disability evaluation, at 
least in accordance with the above-cited criteria which was 
in effect through November 6, 1996, is not warranted.  In 
reaching such conclusion, the Board is constrained to point 
out that the veteran's PTSD would appear to have then been 
productive of, at most, not more than "considerable" social 
impairment, a degree of pertinent incapacitation commensurate 
with then assigned 50 percent disability rating.  In this 
regard, the Board observes that, at his November 1993 
hearing, while the veteran related that he generally 
preferred to avoid social gatherings, he did indicate that he 
regularly socialized with a limited number of people, 
including two relatives.  Further, with respect to the degree 
of industrial inadaptability then related to the veteran's 
service-connected PTSD, while the record reflects that the 
veteran had apparently not been gainfully employed (at least 
on a full time basis) since the late 1980's, a report 
pertaining to his examination by VA in June 1985 reflects 
that he had several months earlier stopped working, 
apparently in a full time capacity, as "a loader using a 
fork lift".  However, the veteran related that his 
discontinuation of such employment, as opposed to being due 
to any consideration attributable to psychiatric impairment, 
was occasioned by problems involving his "back" as well as 
his "drinking".  Further, while documentation dated in 1985 
related to the veteran's award of SSA benefits based on 
disability does indicate that psychiatric impairment played a 
role in his unemployability status, the lone such identified 
condition (and then only as a "secondary diagnosis") was 
"[a]nxiety" as opposed to PTSD.  In view of the foregoing 
observations, then, and inasmuch as the VA examiner in 
September 1992 specifically indicated that the overall 
impairment occasioned by the veteran's PTSD was less than 
'severe', the Board is readily persuaded that, at least under 
the provisions of Diagnostic Code 9411 which were in effect 
prior to November 7, 1996, that an increased rating for the 
veteran's PTSD, prior to November 15, 1994, is not warranted.  

The Board is, in addition, of the opinion that a rating in 
excess of 50 percent for the veteran's service-connected 
PTSD, prior to November 15, 1994, is not warranted pursuant 
to the revised above-addressed schedular criteria that became 
effective November 7, 1996.  In reaching this conclusion, the 
Board would point out that while the expression of speech 
which is illogical or irrelevant would, if shown, be 
characteristic of disability warranting a 70 percent rating 
under the above-cited revised criteria, the veteran's speech, 
in conjunction with his pertinent above-cited evaluation by 
VA in October 1993, was noted to be 'rational'.  Further 
militating persuasively against any notion of entitlement to 
such higher (70 percent) rating, the Board would stress that 
additional findings obtaining in conjunction with the related 
evaluation performed by VA in October 1993, to include a 
'blunted' affect and 'fair' judgment, are, considered 
severally, characteristic of pertinent disability warranting 
an evaluation ranging from 30 to 50 percent disabling.  In 
addition, while an overt showing on the veteran's behalf of 
neglect of either personal appearance or hygiene would, if 
ascertained, be indicative of disability representative of a 
70 percent rating, he was, when evaluated by VA in October 
1993, specifically noted to be "neatly groomed".  Finally, 
while the Board is cognizant that the veteran testified at 
his November 1993 hearing that he had difficulty in 
"remember[ing]" things he should remember, the Board would 
stress that mild memory loss (even assuming, without 
conceding, that the veteran has the same) is independently 
characteristic of pertinent disablement warranting only a 30 
percent evaluation.  See 38 C.F.R. § 4.130.  Given the 
foregoing observations, then, and in the apparent absence of 
any pertinent manifestation independently characteristic of 
disability warranting a 70 percent rating under the above-
cited revised criteria that became effective on November 7, 
1996, the Board is readily persuaded that, in accordance with 
such criteria, a rating in excess of the 50 percent 
evaluation assigned in consideration of the veteran's PTSD 
through November 14, 1994, is not in order.  38 C.F.R. 
§ 4.130.  

Finally, in each aspect of the decision set forth above 
(comprising the Board's disposition bearing on each set of 
implicated rating criteria), the Board has also given 
consideration to the provisions of 38 C.F.R. § 4.7, which 
provide that, where there is a question as to which of two 
evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show, with respect to either promulgation of the 
rating criteria addressed hereinabove, that the actual 
manifestations of the veteran's service-connected PTSD more 
closely approximated those required for the higher rating.  
38 C.F.R. § 4.7.  


ORDER

A rating in excess of 50 percent for PTSD, prior to November 
15, 1994, is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




 

